 

Exhibit 10(iii)

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, NOR REGISTERED OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
DELIVERED AFTER SALE, TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS QUALIFIED AND
REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION
AND REGISTRATION ARE NOT REQUIRED. ANY TRANSFER OF THE SECURITIES REPRESENTED BY
THIS NOTE IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS AND CONDITIONS WHICH
ARE SET FORTH HEREIN.

 

Principal Amount: $107,500 Issue Date: July 21, 2020 Purchase Price: $100,000
Original Issue Discount: $7,500

 

ELECTROMEDICAL TECHNOLOGIES, INC. 8% CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, pursuant to the terms and conditions of this 10% Convertible
Promissory Note (this “Note”), Electromedical Technologies, Inc., a Delaware
corporation (the “Company’), hereby promises to pay to the order of JR-HD
Enterprises III, LLC, a Delaware limited liability company, or registered
assigns (the “Holder”), on the first anniversary of the Issue Date as set forth
above or earlier as required pursuant to the Agreement, as defined below (as
applicable, the “Maturity Date”), the sum of $107,500 (the “Principal Amount”),
and to pay interest on the outstanding Principal Amount at the rate of eight
percent (8%) per annum, simple interest, in each case to the extent that this
Note and the Principal Amount and any accrued interest hereunder (the
“Indebtedness”’) has not been converted into Conversion Shares (as defined
below) prior to the Maturity Date. Interest shall commence accruing on the date
hereof (the “Issue Date”), computed on the basis of a 365-day year and the
actual number of days elapsed, and shall be payable as set forth herein.

 

This Note carries an original issue discount of $7,500 (the “OID’”), to cover
the Holder’s accounting fees, due diligence fees, monitoring, and/or other
transactional costs incurred in connection with the purchase and sale of the
Note, which is included in the principal balance of this Note. Thus, the
purchase price of this Note shall be $100,000, computed as follows: The
Principal Amount minus the OID.

 

This Note is entered into pursuant to a Note Purchase Agreement by and between
the Company and the Holder dated as of the Issue Date (the ““Agreement’’) and is
subject to the terms and conditions thereof.

 

This Note is not a certificate of deposit or similar obligation of, and is not
guaranteed or insured by, any depository institution, the Federal Deposit
Insurance Corporation, the Securities Holder Protection Corporation or any other
governmental or private fund or entity.

 



1

 

 

The following terms shall apply to this Note:

 

Section 1. Definitions. Defined terms used herein without definition have the
meanings given them in the Agreement.

 

Section 2. Interest; Late Fees; Prepayment.

 

(a) To the extent not converted to Conversion Shares (as defined below) prior to
the Maturity Date, the Principal Amount and accrued and unpaid interest shall be
due and payable in full on the Maturity Date. No payments of the Principal
Amount or interest herein shall be required prior to the Maturity Date.

 

(b) The Company may prepay all or any portion of the Principal Amount and any
accrued and unpaid interest at any time subject to, and with, a 20% prepayment
cost being added to the amount of the Principal Amount and accrued and unpaid
interest so prepaid at such time.

 

(c) Interest on this Note shall accrue on a simple interest, non-compounded
basis, and shall be added to the Principal Amount on the Maturity Date or such
earlier date as the Indebtedness may be paid hereunder or may be due hereunder
pursuant to the terms herein, at which time all Indebtedness shall be due and
payable, unless earlier converted into Conversion Shares. In the event that any
amount due hereunder is not paid as and when due, such amounts shall accrue
interest at the rate of 18% per year, simple interest, non-compounding, until
paid.

 

(d) Whenever any payment or other obligation hereunder shall be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day.

 

Section 3. Conversion.

 

(a) Conversion Right. Subject to the terms and conditions herein, the Holder
shall have the right from time to time, and at any time following the six month
anniversary of the Issue Date and ending on the full repayment of all
Indebtedness (the “Conversion Period), to convert all or any part of the
Indebtedness into fully paid and non-assessable shares of Common Stock, or any
shares of capital stock or other securities of the Company into which such
Common Stock shall hereafter be changed or reclassified (as applicable, the
“Conversion Shares”’) at the Conversion Price as defined and as the same may be
adjusted pursuant to Section 3(b) (a “Conversion”); provided, however, that in
no event shall the Holder be entitled to convert any portion of this Note in
excess of that portion of this Note upon conversion of which the sum of (1) the
number of shares of Common Stock beneficially owned by the Holder and its
affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Note or the
unexercised or unconverted portion of any other security of the Company subject
to a limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 9.99% of the outstanding shares of Common
Stock. For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
Regulations 13D-G thereunder, except as otherwise provided in clause (1) of such
proviso, provided, further, however, that the limitations on conversion may be
waived by the Holder upon, at the election of the Holder, not less than 61 days’
prior notice to the Company, and the provisions of the conversion limitation
shall continue to apply until such 61° day (or such later date, as determined by
the Holder, as may be specified in such notice of waiver). The number of
Conversion Shares to be issued upon each conversion of this Note shall be
determined by dividing the Indebtedness by the applicable Conversion Price then
in effect on the date specified in the notice of conversion, in the form
attached hereto as Exhibit A (the “Notice of Conversion’’), delivered to the
Company by the Holder in accordance with the provisions herein.

 



2

 

 

(b) Conversion Price; Adjustment.

 

(i) The conversion price (the “Conversion Price’) shall initially mean $0.50,
provided that such Conversion Price shall be subject to adjustment or revision
as set forth herein.

 

(ii) The Conversion Price, as the same may have already been adjusted, shall be
subject to equitable adjustments for stock splits, stock dividends or rights
offerings by the Company relating to the Company’s securities or the securities
of any subsidiary of the Company, combinations, recapitalization,
reclassifications, extraordinary distributions and similar events that occur on
or after the Issue Date. By way of example and not limitation, in the event of
forward split of the Common Stock following such applicable time in which each
share of Common Stock is converted into two shares of Common Stock, the
Conversion Price shall be reduced by 50%, and in the event of a reverse split of
the Common Stock following such applicable time in which each two shares of
Common Stock are converted into one share of Common Stock, the Conversion Price
shall be increased by 100%.

 

(c) Mechanics of Conversion. Subject to the provisions of this Section 3, this
Note may be converted by the Holder in whole or in part at any time from time to
time during the Conversion Period by (A) submitting to the Company a Notice of
Conversion (by facsimile, e-mail or other reasonable means of communication
dispatched prior to 6:00 p.m., New York, New York time) and (B) subject to
Section 3(c), surrendering this Note at the principal office of the Company. The
conversion shall be effective as of the date of delivery of the Notice of
Conversion by the time as set forth above (the “Conversion Date’’), provided
that if the Notice of Conversion is not delivered by such time then the
Conversion Date shall be the next Business Day and the Notice of Conversion
shall be deemed automatically updated accordingly.

 

(d) Surrender of Note Upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon conversion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless the entire unpaid amount of Indebtedness is so converted. The
Holder and the Company shall maintain records showing the amount of Indebtedness
so converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Note upon each such conversion. In the event of any
dispute or discrepancy, such records of the Company shall, prima facie, be
controlling and determinative in the absence of manifest error. Notwithstanding
the foregoing, if any portion of this Note is converted as aforesaid, the Holder
may not transfer this Note unless the Holder first physically surrenders this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note of like tenor, registered as the Holder (upon
payment by the Holder of any applicable transfer taxes) may request,
representing in the aggregate the remaining unpaid Indebtedness of this Note.
The Holder and any assignee, by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following conversion of a
portion of this Note, the unpaid and unconverted principal amount of this Note
represented by this Note may be less than the amount stated on the face hereof.

 



3

 

 

(e) Payment of Taxes. The Company shall not be required to pay any tax which may
be payable in respect of any transfer involved in the issue and delivery of
Conversion Shares or other securities or property on conversion of this Note in
a name other than that of the Holder (or in street name), and the Company shall
not be required to issue or deliver any such Conversion Shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for the
Holder’s account) requesting the issuance thereof shall have paid to the Company
the amount of any such tax or shall have established to the satisfaction of the
Company that such tax has been paid.

 

(f) Delivery of Common Stock Upon Conversion. Upon receipt by the Company from
the Holder of the Notice of Conversion meeting the requirements for conversion
as provided in this Section 3, the Company shall issue and deliver or cause to
be issued and delivered to or upon the order of the Holder certificates for the
Conversion Shares issuable upon such conversion within three (3) Business Days
after such receipt (and, solely in the case of conversion of the entire unpaid
principal amount hereof, surrender of this Note) in accordance with the terms
hereof and the Agreement. Upon receipt by the Company of a Notice of Conversion,
the Holder shall be deemed to be the holder of record of the Conversion Shares
issuable upon such conversion, the outstanding principal amount and the amount
of accrued and unpaid interest on this Note shall be reduced to reflect such
conversion, and, unless the Company defaults on its obligations under this
Section 3, all rights with respect to the portion of this Note being so
converted shall forthwith terminate except the right to receive the Conversion
Shares or other securities, cash or other assets, as herein provided, on such
conversion. If the Holder shall have given a Notice of Conversion as provided
herein, the Company’s obligation to issue and deliver the certificates (subject
to the provisions of Section 3(g)) for Conversion Shares shall be absolute and
unconditional, irrespective of the absence of any action by the Holder to
enforce the same, any waiver or consent with respect to any provision thereof,
the recovery of any judgment against any person or any action to enforce the
same, any failure or delay in the enforcement of any other obligation of the
Company to the holder of record, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder of any
obligation to the Company, and irrespective of any other circumstance which
might otherwise limit such obligation of the Company to the Holder in connection
with such conversion.

 

(g) Delivery of Common Stock by Electronic Transfer. In lieu of delivering
physical certificates representing the Conversion Shares issuable upon
conversion, provided the Company is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer (“FAST”) program, upon
request of the Holder and its compliance with the provisions contained in this
Section 3, the Company shall use its reasonable efforts to cause its transfer
agent to electronically transmit the Conversion Shares issuable upon conversion
to the Holder by crediting the account of Holder’s Prime Broker with DTC through
its Deposit Withdrawal Agent Commission (“DWAC’”) system.

 



4

 

 

(h) Adjustment Due to Merger, Consolidation, Etc. If, at any time when this Note
is issued and outstanding and prior to full conversion of this Note, there shall
be any merger, consolidation, or an exchange of shares, recapitalization or
reorganization pursuant to a merger or consolidation, or other similar event, as
a result of which shares of Common Stock of the Company shall be changed into
the same or a different number of shares of another class or classes of stock or
securities of the Company or another entity, or in case of any sale or
conveyance of all or substantially all of the assets or more than 50% of the
total outstanding shares of the Company other than in connection with a plan of
complete liquidation of the Company, then the Holder of this Note shall
thereafter have the right to receive upon conversion of this Note, upon the
basis and upon the terms and conditions specified herein and in lieu of the
Conversion Shares immediately theretofore issuable upon conversion, such stock,
securities or assets which the Holder would have been entitled to receive in
such transaction had this Note been converted in full immediately prior to such
transaction (without regard to any limitations on conversion set forth herein),
and in any such case appropriate provisions shall be made with respect to the
rights and interests of the Holder of this Note to the end that the provisions
hereof (including, without limitation, provisions for adjustment of the
Conversion Price and of the number of shares issuable upon conversion of the
Note) shall thereafter be applicable, as nearly as may be practicable in
relation to any securities or assets thereafter deliverable upon the conversion
hereof.

 

(i) Status as Shareholder. Subject to the terms and conditions herein, upon
submission of a Notice of Conversion by the Holder, (i) this Note shall be
deemed converted into Conversion Shares and (ii) the Holder’s rights as the
holder of this Note shall cease and terminate, excepting only the right to
receive the Conversion Shares as set out herein and to any remedies provided

herein or otherwise available at law or in equity to such Holder because of a
failure by the Company to comply with the terms of this Note.

 

Section 4.

 

Events of Default.

The Holder may elect to declare an “Event of Default” if any of the following
conditions or events shall occur and be continuing:

 

 

(i) the Company fails to pay the then-outstanding principal amount and accrued
interest on this Note on any date any such amounts become due and payable, and
any such failure is not cured within three Business Days of written notice
thereof by Holder;

 

(ii) any representation or warranty of the Company is materially false or untrue
when given; the Company fails to comply in any material respect with any other
covenant or agreement in this Note or in the Agreement and any such failure is
not cured within three Business Days of written notice thereof by Holder;

 



5

 

 

(iii) the Company fails to remain compliant with the Depository Trust Company
(“DTC”), thus incurring a “chilled” status with DTC;

 

(iv) the Company fails to satisfy its filing or disclosure obligations under
Securities Act, the Exchange Act or the rules and guidelines issued by OTC
Markets News Service, OTCMarkets.com and their affiliates;

 

(v) any trading suspension imposed by the United States Securities and Exchange
Commission under Section 12(j) of the Exchange Act or Section 12(k) of the
Exchange Act;

 

(vi) the occurrence of any delisting of the Common Stock from the Primary
Trading Market or suspension of trading of the Common Stock on the Trading
Market;

 

(vii) the Company fails remain in good standing under the laws of the State of
Delaware;

 

(viii) the Company shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator; (ii) make
a general assignment for the benefit of the Company’s creditors; or (iii)
commence a voluntary case under the U.S. Bankruptcy Code as now and hereafter in
effect, or any successor statute; or a proceeding or case shall be commenced,
without the application or consent of the Company, in any court of competent
jurisdiction, seeking (1) liquidation, reorganization or other relief with
respect to it or its assets or the composition or readjustment of its debts, or
(2) the appointment of a trustee, receiver, custodian, liquidator or the like of
any substantial part of its assets, and, in each case, such proceedings or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 days, if in the United States, or 90 days, if outside
of the United States;

 

(ix) or an order for relief against the Company shall be entered in an
involuntary case under any bankruptcy, insolvency, composition, readjustment of
debt, liquidation of assets or similar Law of any jurisdiction.

 

(b) Consequences of Events of Default. If an Event of Default has occurred and
is continuing (i) the Holder may, by notice to the Company, declare all or any
portion of the then outstanding principal amount of the Note, together with all
accrued and unpaid interest thereon, due and payable, and the Note shall
thereupon become, immediately due and payable in cash and (11) the Holder shall
have the right to pursue any other remedies that the Holder may have under
applicable Law.

 

Section 5. Miscellaneous.

 

(a) Notices. Any and all notices or other communications or deliveries to be
provided hereunder shall be given in accordance with the provisions of the
Agreement.

 

(b) Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of this Note, and of the ownership hereof reasonably satisfactory to the
Company.

 



6

 

 

(c) Governing Law. This Note, and all matters based upon, arising out of or
relating in any way to this Note, including all disputes, claims or causes of
action arising out of or relating to this Note as well as the interpretation,
construction, performance and enforcement of this Note, shall be governed by the
laws of the United States and the State of Delaware, without regard to any
jurisdiction’s conflict-of-laws principles.

 

(d) Incorporation of Provisions. The provisions of Article VI of the Agreement
(Miscellaneous) of the Agreement shall apply to this Note as though fully set
forth herein, provided that each reference therein to the “Agreement” shall be
deemed a reference to this Note. In the event of any conflict between the terms
of the Agreement and the terms of this Note, the terms of this Note shall
control.

(e) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

 

(f) Entire Agreement. This Note (including any recitals hereto) and the
Agreement set forth the entire understanding of the parties with respect to the
subject matter hereof, and shall not be modified or affected by any offer,
proposal, statement or representation, oral or written, made by or for any party
in connection with the negotiation of the terms hereof, and may be modified only
by instruments signed by the Company and the Holder.

 

(g) No Assignment by the Company. This Note may not be assigned by the Company
to any Person without the prior written consent of the Holder in its sole
discretion.

(h) Currency. All dollar amounts are in U.S. dollars.

 

[SIGNATURE PAGE FOLLOWS]

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the Issue Date.

 

Electromedical Technologies, Inc.

By: Name: Matthew Wolfson Title: Chief Executive Officer

Agreed and accepted:

 

JR-HD Enterprises III, LLC

 

By: Name: Jeff son Title: Manager

 

 

EXHIBIT A NOTICE OF CONVERSION

 

The undersigned hereby elects to convert the portion of the Indebtedness (as
defined in the Note, as defined below) as set forth below pursuant to the
convertible promissory note (the “Note”) of Electromedical Technologies, Inc., a
Delaware corporation (together with any successor entity thereto, the
“Company’’) into that number of shares of Common Stock (as defined in the Note)
to be issued pursuant to the conversion of the Note and according to the
conditions of the Note, as of the date written below.

 



7

 

 

The undersigned hereby requests that the Company issue a certificate or
certificates, or other permissible evidence of shares of Common Stock as set
forth in the Note, for the number of shares of Common Stock set forth below
(which numbers are based on the Holder’s calculation below and which shall be
confirmed by, and subject to acceptance by, the Company) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:

 

Name: JR-HD Enterprises III, LLC

 

Address:

Date of Conversion:

Amount of Indebtedness to be converted: $

Applicable Conversion Price: $

Number of shares of Common Stock to be Issued: shares of Common Stock

JR-HD Enterprises III, LLC

 

By: Name: Jeff Ramson Title: Manager

522353.v3

 



8

 